      Case 1:17-cr-00611-AT Document 696 Filed 11/10/20 Page 1 of 1




                          PELUSO & TOUGER, LLP
                             70 LAFAYETTE STREET                                       11/10/2020
                           NEW YORK, NEW YORK 10013
                              PelusoandTouger.com

                                                           Ph. No. (212) 608-1234
 Request GRANTED.
                                                           Fax No. (212) 513-1989
 SO ORDERED.
 Dated: 11/10/2020
BY Email and ECF

Honorable Stewart D. Aaron
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. James Snipes, 17 Cr. 611 (AT)

Dear Judge Aaron:

On November 5, 2020 Mr. Snipes appeared before your Honor for a bail hearing on his
VOSR. The Court ordered at that time that counsel submit a letter to the Court with the
date, time and place of Mr. Snipes’ father’s funeral so that Mr. Snipes could be released
from custody to attend the funeral. The funeral for Mr. Snipes’ father, David Snipes will
be held Friday, November 13th at 11:00AM at the Islamic International Funeral
Services located at 409 42nd Street, Brooklyn, New York 11232. Accordingly, counsel
respectfully requests that the Court issue an Order releasing Mr. Snipes from
custody on Friday, November 13th at 7:00AM until Saturday, November 14th at
10:00AM so he can be with his family during this time of bereavement.

Thank you very much for your consideration of this matter and the understanding the
Court has shown Mr. Snipes during this most grief stricken time period.

Respectfully submitted,

David Touger
David Touger, Esq.
